(Por la corte, a propuesta del Juez Presidente Sr. del Toro.)
PoR cuanto, el único error que se señal a-en este caso es el de que las Cortes Municipal y de Distrito que intervinieron en el mismo carecían de jurisdicción porque tratándose do una infracción a una ley federal como 1a. Nacional de Prohibición la denuncia fué presen-1 tada por un policía insular que no es un funcionario de los Estados Unidos de América; y
Por cuanto, esa misma cuestión se ha resuelto en el día de hoy en sentido contrario a la contención del apelante, en el caso de El Pueblo v. Chaparro:
Por tanto, se declara el recurso sin lugar y se confirma la sen-tencia recurrida que dictó la Corte de Distrito de Aguadilla el 11 de octubre de 1931.